ACCEPTED
                                                                                01-15-00155-CV
                                                                     FIRST COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                            7/8/2015 2:49:30 PM
                                                                          CHRISTOPHER PRINE
                                                                                         CLERK


                   CASE NO. 01-15-00155-CV
______________________________________________________________
                                                               FILED IN
                                                        1st COURT OF APPEALS
                    IN THE COURT OF APPEALS                 HOUSTON, TEXAS
                                                        7/8/2015 2:49:30 PM
                 FOR THE FIRST JUDICIAL DISTRICT
                                                        CHRISTOPHER A. PRINE
                        HOUSTON, TEXAS                          Clerk




                      CHARLES WADE, APPELLANT
                                  VS.
                 HARRIS COUNTY , ET AL., APPELLEES



           On Appeal from the 295TH Judicial District Court of
            Harris County, Texas, Trial Court No. 2011-69056

____________________________________________________________________

             APPEALLANT MOTION FOR REHEARING
_________________________________________________________________

                                             Charles R Wade
                                             4318 Woodmont
                                             Houston, Texas 77045
                                             713-434-0127

                                             PRO SE FOR APPEALLANT
                               MOTION FOR REHEARING

       COMES NOW CHARLES WADE, Appellant in this cause and moving for rehearing and

in support thereof says:

Point Relied on for Rehearing:

       This Honorable First Court of Appeals should grant Appellant motion for rehearing

because the issue raised in Appellants’ appeal concern an issue of significance to the jurisprudence

of this state. Appellant raise only one issue for rehearing and this issue has been raised in this

Honorable First Court of Appeal in another case where the Supreme Court of Texas reversed the

Honorable First Court ruling and remanded back to trial court. Walker v. Blue Water Garden

Apartments, 776 S.W.2d 578 - Tex: Supreme Court 1989.

       Appellant point is based on the facts that appellant file a pauperis affidavit within the

ninety day allowed to prefect an appeal if Appellant filed a timely motion for new trial which

Appellant did in this cause. (See Exhibit 1). Much like what happen in Walker Supra, this

Honorable First Court of Appeals did not address this Appellant argument that Appellant filed

Affidavit of inability to pay court cost in the Trial Court. (See 1st Court of Appeal Judgement of

June 16, 2015, also see INTRODUCTION paragraph (4) of Appellant RESPONSE TO COURT

NOTICE OF 05/14/15 AND/OR RESPONSE TO APPELLEE MOTION TO DISMISS) (Also

see Linwood v. NCNB Texas, 885 S.W.2d 102 - Tex: Supreme Court 1994).

       Appellant contends that the Affidavit of inability to pay court cost, stamped filed

September 4, 2014, was filed 35 days after trial court judgement was signed on August 1, 2014,

was filed in a bona fide attempt to invoke appellate court jurisdiction.  UNITED ASS'N OF

JOURNEYMEN, ETC. v. Borden; accord Woods Exploration & Producing Co. v. Arkla Equip.

Co., 528 S.W.2d 568, 570 (Tex.1975)


                                                 2 
 
Argument:

          Appellant filed Affidavit of Inability to pay Court Cost "Forma Pauperis", on September

4, 2014, which was 35 days after trial court judgement was signed. In Lilnmod Supra, Linwood

corrected his own error 53 days afo.)r the judgment was signed by filing his cost bond.

          The Court of Appeal stakd in Linwood Supra, "The court of appeals, however, has

jurisdiction over the appeal if a party files an instrument in a bona fide attempt to invoke the

appellate court's jurisdiction. Grand Prairie lndep. Sch. Dist. v. Southern Parts Imports, Inc.,

813 S.W.2d 499, 500 (Tex.1991); Walker v. Blue Water Garden Apartments, 776 S.W.2d 578,

5 81 (Tex.1989)."

          Since Appellant had filed a timely motion for new trial and filed Affidavit of Inability to

pay Court cost, on September 4, 2( 14, which was 35 days after trial court judgement was signed
                                      1

                                          '




stated above, there is no other reas< m Appellant file Affidavit of Inability to pay Comi cost but to

invoke the appellate court's jurisdi                                 CERTIFICATE OF SERVICE

       As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I hereby certify

that a true and correct copy of the forgoing instrument has been furnished to Edward J. (Nick)

Nicholas, LINEBARGER GOGGAN BLAIR & SAPSON, LLP, 4828 Loop Central Drive, Suite

600, HOUSTON, TEXAS 77081, the following counsel of record by faxing to (713) 844-3504,

by E-Mail to: nick.nicholas(c:i{lgbs.com and by electronic filing through Efile.Texas.gov, properly

addressed and transmitted, July 6, 20.Ll_.




                                                      ~R. IJJb?&
                                                     Charles R Wade, Pro Se
                                                     4318 Woodmont Street
                                                     Houston, Texas 77045
                                                     713-434-0127

Shelly Raymond Wade
8114 Hideaway Lake Circle
Spring, TX 77389
Efile. Texas.gov

Dr. Alex Melvin Wade, Jr.
01624189
Mark W. Stiles
3060 FM 3514
Beaumont, Texas 77705
United States mail

Dianne Ruth Winzer
Aka Dianne Ruth Wade
13518 Windy Willow Drive
Missouri City, TX 77 489
Efile.Texas.gov

Liberace Wade
8152 Scenic Hwy., Ste. C
Baton Rouge, LA 70807
Efile.Texas.gov

                                                4
Gary Bernard Wade
15206 Wimberly Park Dr.
Houston, TX 77049
Efile.Texas.gov

Patsy Wade
Rt. 4 Box 4860
San Augustine, TX 75972
Efile.Texas.gov

Jan ice Faye Coleman
16727 Lone Quail Ct
Missouri City, TX 77 489
Efile.Texas.gov

Perdue, Brandon, Fielder, Collins & Mott
Attorneys for Five Corners Improvement District
1235 N. Loop West, Suite 600
Houston, Texas 77008
Via Facsimile: (713) 862-1429

Attorney Annie Briscoe
1217 Prairie Street
Houston, Texas 77002
(713) 270-8732
Efile. Texas.gov




                                                  ~t?c.W~
                                                  Charles R Wade, Pro Se
                                                  4318 Woodmont
                                                  Houston, Texas 77045
                                                  713-434-0127
                                                  Date: July 6, 2015




                                           5
       CASE NO. 01-15-00155-CV


     CHARLES WADE, APPELLANT
                 VS.
  HARRIS COUNTY , ET AL., APPELLEES


EXHIBIT 1 TO APPELLANT MOTION FOR
             REHEARING
                                                               9/4/2014 5:43:20 AM
                                         Chris Daniel - District Clerk Harris County
                                                             Envelope No. 2370194
                                                                 By: Euniecy Gentry




                                         k
                                       er
                                     Cl
                                    t
                                ric
                               ist
                              lD
                         nie
                         Da
                     is
                    hr
                    C
                of
               e
             ffic
         yO
        op
         C
    ial
 fic
of
Un
Un
  of
     fic
        i   al
                Cop
                    yO
                       ffic
                           e
                              of
                                C
                                   hr
                                     is
                                        Da
                                           nie
                                              lD
                                                 ist
                                                       ric
                                                           t   Cl
                                                                  er
                                                                    k
Un
  of
     fic
        i   al
                Cop
                    yO
                       ffic
                           e
                              of
                                C
                                   hr
                                     is
                                        Da
                                           nie
                                              lD
                                                 ist
                                                       ric
                                                           t   Cl
                                                                  er
                                                                    k